In a suit in ejectment defendants filed plea denying possession of the land described in the declaration but averred that they were in possession of other lands described in the plea. Defendants also filed plea of not guilty which plea admits possession. Verdict and judgment were rendered for Plaintiff. Defendant took writ of error.
It appears from the record that defendants contended that they were in possession of lands other than that described in the declaration, in one unsurveyed section, while plaintiff contended that the land of which defendants were in possession was the land described in the declaration.
The record supports the latter contention.
No reversible error appearing in the record, the judgment is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, BUFORD and CHAPMAN, J. J., concur.